 



EXHIBIT 10.21

      (BOWATER LOGO ) [g12243kg1224308.gif]   55 East Camperdown Way
Post Office Box 1028
Greenville, SC 29602-1028
Phone: 864/282-9413
Fax: 864/282-9594

WILLIAM G. HARVEY
Executive Vice President
and Chief Financial Officer
October 16, 2007
Mr. W. Eric Streed
5324 Kimblewick Cove
Dunwoody, GA 30338
Re: Bonus Award
Dear Eric:
In recognition of your hard work in anticipation of the closing of the merger
with Abitibi-Consolidated Inc., I am pleased to award you a bonus in the amount
of $127,650, contingent upon the closing of the merger. The pre-merger
activities have been more complex and taken more time than originally
anticipated and thus required greater effort on your part.
The bonus amount will be paid to you as soon as practicable after the closing,
subject to all applicable withholding obligations.
Again, thank you for your efforts during this stressful time.
Sincerely,
-s- William G. Harvey [g12243kg1224309.gif]
William G. Harvey
Executive Vice President and Chief Financial Officer

 